Opinion of the Court by
Judge Robertson:
An indictment for disturbing religious worship without stating how is not sufficiently specific to notify the accused of the character of the proof he will have to repel, or so to identify the offense as to make a judgment a bar to another prosecution for the same act of disturbance; and some specifications of the facts constituting the misdemeanor is necessary to enable the court, on demurrer, to decide whether, the facts being admitted, the law has been violated. Unlike “keeping a tippling house,” “disturbing religious worship” has no inherent or defined import.
Wherefore the indictment charging only a deduction from unstated facts is insufficient and the demurrer to it was properly sustained.